DETAILED ACTION
Response to Amendment
Claims 21-26 and 31-44 are pending. Claims 33-44 are new.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 7 February, 2022, with respect to the 35 USC 103 rejections of claims 1-10 and 27-28 are moot as these claims are now cancelled. New claims 33-44 have been created which include the allowable subject matter from claim 21. 
Allowable Subject Matter
Claims 21-26 and 31-44 are allowed.
The following is an examiner’s statement of reasons for allowance: Reasons for allowance of new independent claims 33 and 41 are the same as for previously allowed claim 21 indicated in the office action dated 7 December, 2021. The following art is cited as relevant, but not sufficient alone or in combination to disclose, teach or fairly suggest the subject matter of the independent claims and/or does not predate the application:

US 10996069 B2 [does not predate]: Notably, the presently described inventive concepts are “adaptive” in the sense that the navigational assistance and trajectories upon which such assistance is based are capable of adapting to changes in a complex, dynamic environment. In various embodiments, such changes include, without limitation, any form of spatial rearrangement of an environment. For example, weather, traffic, construction activity, etc. may create a constantly changing (dynamic) set of conditions and spatially arranged obstacles within an outdoor environment. Similarly, traffic, rearrangement of furniture, remodeling/renovating, 

US 10824909 B2 [does not predate]: In either case, the input module 130 generates the component instructions by, in one embodiment, translating the templates or identifiers of the templates included in the description into vectors that locate the characteristics in the latent space of respective generators. In one embodiment, the input module 130 references the template library 160 to identify the vectors. The input module 130 may further form additional instructions that are provided along with the component instruction for separate object instances such as relative position, particular, lighting, weather, and other particular characteristics of the custom image. In this way, the input module 130 forms the component instructions to provide sufficient information to an associated generator such that the separate object instances can be accurately rendered.

“Deep learning based detection and localization of road accidents from traffic surveillance videos” 2021 [does not predate]: Ren et al. [16] studied the effect of spatio-temporal correlation in the traffic accident data and developed recurrent neural network based model for accident risk prediction which can act as a proactive system to warn regarding the traffic accidents. For improved accuracy, more features like characteristics of road, traffic flow 

US 11216888 B2: (1) While the profiles in FIG. 12 are isolated in the trip in FIG. 14, the queried templates have been identified from VTTI trips, hence with different roadway width and general traffic conditions entailing different maneuvering styles, as it emerges from the comparison of the trends of the longitudinal acceleration. Hence a first specialization issue of these templates emerges as a function of environmental conditions such as those mentioned concerning the state of the road, but also those concerning weather and luminosity, etc.; (2) moreover, contrasting the speed and acceleration templates also deserves further consideration; (3) joint profiles are only loosely compatible from a physical perspective. Nevertheless, they derive from statistical observations and must fit queries that are affected by possibly non-linear and non-independent noises. Thus, there is a trade-off between physical consistency and statistical efficiency in a more mature release of the templates.

US 11104269 B2: [does not predate] In various examples, the first set of characteristics may be determined dynamically, such as based on one or more real-time conditions associated with the environment 100. The real-time conditions may include data associated with the object 106 (e.g., object attribute (e.g., classification, position (e.g., facing/moving toward the vehicle, facing/moving away from the vehicle, etc.), distance from the vehicle, trajectory, etc.), object activity (e.g., walking, running, riding a scooter, (e.g., a particular activity implied by an object 

US 9235766 B2: When the object detector 140 is in an activated state, the environment processor 136 can identify environment factor/condition information such as weather conditions (e.g., sunny, cloudy, overcast, raining, snowing, snow cover, etc.), seasons (e.g., winter, spring, summer fall), time of day (e.g., morning, afternoon, dusk, night), and the like, as shown at 210 in FIG. 2. It should be noted that this environment factor/condition can also be identified as part of the first operating mode discussed above as well. The object appearance processor 137 analyzes the environment factor/condition information gathered by the environment processor 136. Based on this analysis the object appearance processor 137 selects an appearance model 126, applies it to the target objects in the object template DB 120, and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661